EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Reports Net Income of $101.1 Million For First Quarter of Net Income Climbs 60% Year-Over-Year WEST CHESTER, OH, April 22, 2008 – AK Steel (NYSE: AKS) today reported net income of $101.1million, or $0.90 per diluted share of common stock, for the first quarter of 2008, an increase of 60% compared to net income of $62.7 million, or $0.56 per diluted share for the first quarter of 2007, which included a $15.1 million pre-tax, non-cash pension curtailment charge. Net sales in the first quarter of 2008 were $1,791.4million on shipments of 1,578,400tons, compared to net sales of $1,719.9 million on shipments of 1,596,200 tons for the year-ago first quarter.The company said its average selling price for the first quarter of 2008 was a record $1,135 per ton, a 5% increase over both the $1,078 per ton in the first quarter of 2007 and the $1,079 per-ton level reached in the fourth quarter of 2007.The increase in selling prices resulted from higher spot and contract steel prices, coupled with increased raw material surcharges. Operating profit for the first quarter of 2008 was $169.7 million, or $108 per ton, an increase of about 40% compared to the operating profit of $120.0 million, or $75 per ton,in the first quarter of 2007, which included the previously noted pension curtailment charge. “AK Steel is off to an excellent start in 2008 as we forge ahead on our plan to create more value for our shareholders,” said James L. Wainscott, chairman, president and CEO.“We executed well during the first quarter, and our employees were again recognized for their excellence in safety, quality and productivity.” Second-Quarter 2008 Outlook AK Steel said it expects shipments in the second quarter of 2008 to be approximately 1,700,000 tons, an increase over the first-quarter level of approximately 8%.The company anticipates that its second-quarter 2008 average selling prices will be approximately $100 per ton higher compared to the first quarter of 2008.The company also expects planned maintenance costs to be approximately $40 million higher in the second quarter compared to the first quarter, primarily the result of a nearly three-week planned blast furnace maintenance outage at its Middletown Works, which is underway.The company said it expects to generate record operating profit in the second quarter of 2008 of approximately $125 per ton. Safe Harbor Statement The statements in this release with respect to future results reflect management’s estimates and beliefs and are intended to be, and hereby are identified as “forward-looking statements” for purposes of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The company cautions readers that such forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently expected by management.Except as required by law, the company disclaims any obligation to update any forward-looking statements to reflect future developments or events. AK Steel AK Steel produces flat-rolled carbon, stainless and electrical steels, primarily for automotive, appliance, construction and electrical power generation and distribution markets.The company employs about 6,500 men and women in Middletown, Mansfield, Coshocton and Zanesville, Ohio; Butler, Pennsylvania; Ashland, Kentucky; Rockport, Indiana; and its corporate headquarters in West Chester, Ohio.Additional information about AK Steel is available on the company’s web site at www.aksteel.com. AK Tube LLC, a wholly owned subsidiary of AK Steel, employs about 300 men and women in plants in Walbridge, Ohio and Columbus, Indiana.AK Tube produces carbon and stainless electric resistance welded (ERW) tubular steel products for truck, automotive and other markets.Additional information about AK
